Citation Nr: 0207686	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Morton's neuroma of 
both feet.

(The issues of entitlement to a compensable evaluation for 
hemorrhoids and service connection for a right knee disorder 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had active service from October 1965 to February 
1969.  He also had subsequent service in the Army National 
Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for Morton's neuroma of both feet.  
A notice of disagreement was received in December 1992, a 
statement of the case was issued in April 1993, and a 
substantive appeal was received in May 1993.  

The Board is undertaking additional development of the issues 
of entitlement to a compensable evaluation of hemorrhoids and 
service connection for a right knee disorder pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.


FINDING OF FACT

Morton's neuroma of the feet was not manifested during the 
veteran's military service and is not otherwise related to 
such service.


CONCLUSION OF LAW

Morton's neuroma of the feet was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes reports of VA examination, VA 
hospitalization and outpatient treatment records, the 
veteran's service medical records, and a transcript of his 
personal hearing at the RO.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for Morton's neuroma, 
bilateral feet.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are silent with respect 
to complaints or treatment referable to the feet.  The 
veteran's most recent examination in November 1991, in 
connection with his Army National Guard duty, reflects that 
evaluation of his feet was normal and he reported no history 
of foot trouble.

VA treatment records show that, during hospitalization for 
PTSD from December 1991 to February 1992, the veteran was 
referred to podiatry because he complained of callused feet.  
X-ray examination of the feet was normal.  Nevertheless, the 
veteran underwent right foot surgery in February 1992.  

A VA Podiatry Post Procedure Instruction Sheet, dated 
February 1992, reflects that the veteran underwent a right 
2nd interspace neurectomy and a right 2nd metatarsal 
osteoclasis.  

An April 1992 report of VA examination reflects evaluation of 
the veteran's feet and includes the examiner's finding of 
Morton's neuroma of the feet.  The diagnoses include apparent 
bilateral Morton's neuroma on the forefoot of both feet.  It 
is noted that the right foot had been treated at the VA 
hospital in February, 1992, apparently by the excision of a 
Morton's neuroma between the heads of the second and third 
metatarsals.  It is further noted that the veteran has a 
similar problem on the left which apparently is scheduled for 
surgery in the near future.

An April 1992 Podiatry Pre-Procedure Instruction Sheet 
proposes that the veteran undergo arthroplasty on the 3rd and 
4th toes of the left foot as well as a possible 3rd interspace 
neurectomy of this extremity.  A medical statement attached 
to this instruction sheet reflects that the proposed 
procedure was performed in April 1992.  

A VA Podiatry Post Procedure Instruction Sheet reflects that 
the veteran underwent 5th arthroplasty proximal 
interphalangeal joint left foot and 2nd interspace neurectomy 
in June 1992.  

During his personal hearing at the RO in December 1993, the 
veteran recalled that he first began to experience problems 
with his feet during service in 1965.  He stated that he 
would go to the dispensary a couple of time per month and his 
knots would be trimmed down.  The veteran recalled being told 
that the knots would keep recurring and would eventually have 
to be cut out, which was performed in 1991 or 1992.  

The medical evidence of record reflects that the veteran 
initially complained of and was treated for foot problems in 
1992, while being hospitalized for PTSD.  The medical 
evidence available for review further shows that the veteran 
first underwent foot surgery in February 1992 and subsequent 
foot surgeries thereafter.  However, despite the veteran's 
hearing testimony about foot complaints and treatment during 
service, there is no credible supporting evidence of any foot 
disorder during service or for many years after service.  The 
Board also notes that the veteran's feet were clinically 
normal and he reported no history of foot trouble upon 
examination in November 1990, in connection with service with 
the Army National Guard.  Accordingly, the medical evidence 
of record weighs against a finding that the veteran suffered 
from any foot problems, to include Morton's neuroma, in 
service or thereafter until 1992.  Furthermore, no medical 
examiner has otherwise attributed any current foot condition, 
including Morton's neuroma, to any injury or other incident 
of service.  

Although the veteran has asserted that his Morton's neuroma 
of the feet began in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  In this regard, the Court has 
determined that the veteran and other lay witnesses are 
competent to testify as to symptoms but are not competent to 
make a medical diagnosis or to establish an etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence compels the conclusion that the veteran's 
Morton's neuroma of the feet was first manifested many years 
after his active service and is not otherwise related to such 
service.  In sum, the Board finds that service connection for 
Morton's neuroma, both feet, is not warranted.

Finally, while the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for Morton's neuroma of 
both feet.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

The appeal is denied.





		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

